Order and judgment (one paper), Supreme Court, New York County (Stuart C. Cohen, J.), entered October 10, 1991, which, in a proceeding pursuant to CPLR article 78 to annul respondents’ determination denying petitioner’s application for an accident disability pension, denied the application and dismissed the petition, unanimously affirmed, without costs.
Petitioner claims that she injured her back lifting the hood of her car in making a routine vehicle inspection, at a time when she was on restricted duty because of back injuries previously sustained in the line of duty. We agree with the IAS Court that respondents’ determination that petitioner’s injury was not the result of an unexpected event, and thus not an "accident” within the meaning of the statute, was correct. The determination was not arbitrary and capricious (see, Matter of Lichtenstein v Board of Trustees, 57 NY2d 1010). *404Concur — Milonas, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.